72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Douglass W. KREHNBRINK, a minor by his parents and nextfriends, William H. Krehnbrink and Debra A.Krehnbrink, Plaintiff--Appellant,v.MARYLAND STATE DEPARTMENT OF EDUCATION;  Baltimore CountyPublic Schools, Defendants--Appellees.
No. 94-2069.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1995.Decided Dec. 20, 1995.

Douglass W. Krehnbrink, Appellant Pro Se.
Jo Ann Grozuczak Goedert, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;  Leslie Robert Stellman, BLUM, YUMKAS, MAILMAN, GUTMAN & DENICK, P.A., Baltimore, Maryland, for Appellees.
Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the defendants and denying his cross-motion for summary judgment in his action pursuant to the civil remedies provisions of the Individuals with Disabilities Education Act, 20 U.S.C.A. Sec. 1415(e) (West 1990 & Supp.1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Krehnbrink v. Maryland State Dep't of Educ., No. CA-93-1423-WN (D.Md. July 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED